DETAILED ACTION
	Claims 1-3, 7, 8, 11-12, 17-18, 25, 30, 36, 39, 47, 51-53, 69, 72, and 85-86 are pending.  Of these, claims 11-12 and 72 are withdrawn as directed to nonelected inventions.  Therefore, claims 1-3, 7-8, 17-18, 25, 30, 36, 39, 47, 51-53, 69, and 85-86 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/21 has been entered.
Status of the Application
There is a new Examiner assigned to this application.
Status of the Rejections
The objection to the specification is withdrawn in view of the amendment.
The 103 rejection is withdrawn, but a new rejection is applied over references already of record.
A new double patenting rejection is applied in view of the filing of a new copending application.
 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7,8, 17-18, 25, 36, 39, 47, 51, 52, 53, 69 and 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Lindell et al. (WO2010044736) in view of Chen et al. (United States patent Publication 2011/0110880).
As to claims 1-3, 7,8, 17-18, 25, 36, 39, 47, 51, 52, 53, 69 and 85-86, Lindell discloses an oral lozenge comprising a rapidly disintegrating portion having an active agent (“second module”) and which is fused via compression with a slower disintegrating hard portion (“first module”)(abstract, page 4 at lines 19-29, and tables Al-H1 and entire document).  In one embodiment the dual portion lozenge composition is used to deliver nicotine salts including nicotine bitartrate (a “salt” of claim 8)(page 7, lines 1-30; page 11, lines 15-25; and Table B1 and tables Al-H1).  Both the slowly disintegrating portion and the rapidly disintegrating tablet portion can comprise excipients in the form of compressible particles such as mannitol (the elected species of sugar alcohol)(pages 11-12; page 19, 1st paragraph; tables Al-H1).  The active can be present in the rapid disintegrating or slowly disintegrating portion (pages 8-10 and page 9 at lines 10-15).  The excipients such as mannitol sugar alcohol in the disinteqrating tablet portion can comprise 5-90% by weight of the composition, which overlaps the range of claims 1, 47, and 85-86)(page 18 at lines 19-30 and page 19 at lines 1-9). The lozenge portion (first module) may comprise mannitol in the alternative to sorbitol (page 20 lines 13-20). These sugar alcohol excipients are present in the amount of about 95% by weight per Table A2, which is within the ranges of claims 1, 51, and 85-86, the skilled artisan recognizing that the water-soluble sugar alcohol excipients will render the lozenge water dissolvable as recited by the claims.  The disintegrating tablet second module can comprise superdisintegrants such as crospovidone (“crosslinked polyvinylpyrrolidone”) in the amount of 0.1-5% by weight, which overlaps the ranges of claims 1, 18 and 86 (see page 19, lines 10-23).  Particle sizes can be adjusted via milling (see Example 7). The nicotine can be included in either one or several portions of the dosage form (page 4, lines 19-29; page 7, lines 13-20; page 15, 1st paragraph; and claim 1 of Lindell).  Lindell therefore reads on the limitations of claims 1 and 95-86 that the first module is free of nicotine.
Regarding claim 2, the nicotine can be present at 0.625% in the rapidly disintegrating second module, which is within the less than 5% by weight range recited by the claim (table Al and entire document). 
As to claims 53 and 69, the composition can include a menthol favor and pH adjusters such as citric acid, see page 20 al lines 5-24,
Regarding claim 7, the nicotine bitartrate may be present in the amount of 0.05-12mg, which overlaps the recited range (paragraph bridging pages 14-15).
As to claim 36, the mass of the slowly disintegrating first module is 1000mg and that of the rapidly disintegrating 2nd module is 400 mg, for a total weight of 1400mg, which means that the rapidly disintegrating second module makes up about 29% of the composition by (tables A1 and A2).  
Regarding claim 52, Lindell does not require the presence of monosaccharides or disaccharides, thus meeting the negative limitation of this claim.  
As to claims 1-3, 7,8, 17-18, 25, 36, 39, 47, 51, 52, 53, 69 and 85-86, Lindell does not further expressly disclose that the maximum weight of the lozenge is within the 0.75 gm or 0.50 gm ranges recited by claims 1, 39, and 85, or that the weight of the second module is within the range of claim 3.  
Chen discloses nicotine lozenges having a size of 0.25 gm, or 100-500 mg (0.1-0.5 gm), which are within the ranges of claims 1 and 39 (Table 1 and claims 1 and 11 of Chen).  Chen discloses that nicotine lozenges that are small than traditional nicotine lozenges have improved organoleptics and onset of delivery, as well as improved user compliance (paragraph 7), and further have reduced oral dissolution times while still achieving significant nicotine plasma levels and comparable PK profiles (paragraphs 8 and 35). 
As to claims 1-3, 7,8, 17-18, 25, 36, 39, 47, 51, 52, 53, 69 and 85-86, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Lindell composition to have a weight within the presently claimed ranges, since Chen expressly teaches that smaller nicotine lozenges having weights within the claimed ranges are advantageous because they have improved organoleptics and onset of delivery, as well as improved user compliance (paragraph 7), and further have reduced oral dissolution times while maintaining sufficient nicotine plasma levels.
Regarding claim 3, it further would have been prima facie obvious to vary the weight of the rapidly disintegrating second module to arrive at the range recited by the claim, since said weight is a result effective variable that will affect the nicotine pharmacokinetics of the composition, since all other factors being equal the greater the amount of the fast disintegrating portion, the faster the lozenge will release nicotine.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lindell et al. (WO2010044736) in view of Chen et al. (United States Patent Publication 2011/0110880) as applied to claims 1-3, 7,8, 17-18, 25, 36, 39, 47, 51, 52, 53, 69 and 85-86 above, and further in view of Wittorff et al. (United States Patent Publication 2018/0140591).
The teachings of Lindell and Chen are relied upon as discussed above, but they do not further expressly disclose that the average particle size applied for the compression of the first module is larger than the average particle size applied for the second module (claim 30).
Wittorff discloses nicotine tablets formed by compression of particles comprising sugar alcohols (paragraph 6), and that adjusting the particle size of the sugar alcohols varies the sensory experience and can improve mouthfeel (paragraphs 32 and 40-41). 
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Lindell and Chen as combined supra by adjusting the particle sizes of the particles that are compressed to form the lozenge so that the average size of the first module particles that are compressed is larger than the average size of the second module, ------------------------------ because the skilled artisan would have been motivated to optimize the particle size in order to improve mouthfeel as taught by Witorff, and would have expected that the optimum particle size for the first and second modules may vary because the first module is the slowly disintegrating portion while the second module is a fast disintegrating portion, such that each portion reasonably would have been expected to have a different effect on mouthfeel depending upon the particle size.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There would have been a reasonable expectation of success in doing so because Lindell teaches that the lozenge particle sizes can be adjusted by milling to desirable sizes.  
Response to Applicant’s Arguments
	Applicant’s arguments will be addressed to the extent they may be relevant to the new grounds of rejection.
Applicant argues that in all of the Lindell examples disclosing tablets with a fast and slow disintegration portion, nicotine is present in both portions, except for Example 10 in which nicotine is in the slowly disintegrating portion and Example 11 which provides no nicotine.  Lindell is further said to describe nicotine as distributed throughout the multiportion intra-oral dosage form at page 2, lines 3-5.  Applicant argues that pages 8-10 of Lindell do not suggest where the nicotine should be in the multi-portion tablet, and that the paragraph bridging pages 10-11 suggests that the release of nicotine is from the slow disintegration portion.  
Applicant concludes that Lindell does not teach or suggest a composition as claimed wherein the first module is free of nicotine as recited by the claims as amended.  
	In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123.  Here, the broader disclosure of Lindell makes it clear that the nicotine active need not be present in both modules.  Claim 1 of Lindell, for example, recites as follows:

    PNG
    media_image1.png
    263
    664
    media_image1.png
    Greyscale

	Claim 1 states that each portion comprises “at least one item” from a recited list, wherein one of the items is a “pharmaceutically active component,” which encompasses nicotine.  Therefore, the teachings of Lindell encompass an embodiment wherein the first module encompasses an active that is nicotine while the second module comprises one of the recited items that is not an active, such as a flavor.  
	Lindell also discloses at page 15 that the nicotine may be distributed in different ways in the formulation in different embodiments:

    PNG
    media_image2.png
    170
    755
    media_image2.png
    Greyscale

	Lindell also makes it clear on page 5 that the rapidly releasing module may comprise an active that is different than the active in the slowly releasing module, which implies that if nicotine is selected to be present in the fast disintegrating module, it may be absent from the slowly disintegrating module:  

    PNG
    media_image3.png
    294
    768
    media_image3.png
    Greyscale

 
Applicant also argues that while the rejection relies on Wittorff for teaching bilayered tablet formulations that are fast dissolving and formed by compression of a plurality of sugar alcohols, the Wittorff tablets containing nicotine and sugar alcohols are not bilayered, since the bilayered tablets of Examples 13-20 do not contain nicotine and disintegrant.  Wittorff also is said to be drawn to providing large chewable tablets and does not disclose any fast disintegrating tablet layer.
In response, the cited art must be considered for what it teaches as a whole. The rejection relies on Wittorff only for a motivation to select the relative particle sizes recited by claim 30.   The rejection relies on the primary reference, Lindell, for its disclosure of nicotine tablets comprising multiple modules and formed by compression of a sugar alcohol. 
Applicant argues that Lindell does not teach the use of at least 50% sugar alcohol in each module, but rather discloses in Examples 1-6 and 10 tablets in which the slowly disintegrating portion comprises sugar alcohol, or a tablet that is not a compressed nicotine tablet.
In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123.  Here, the broader disclosure of Lindell makes it clear that a sugar alcohol may be present in either module in amounts within the recited ranges as discussed in the rejection.  
Applicant also argues that while the rejection relies on Chen for teaching nicotine lozenges having a size of 0.25 gm, Chen does not teach or suggest tablets with different modules, and provides no guidance or reason to modify Lindell and Wittorff to obtained the claimed lozenge comprising a first and second module, or address the increased complexity of a tablet comprising two modules with different compositions adhering well to each other and having sufficient structural integrity.  Applicant concludes that the skilled artisan would either follow the teachings of Lindell and use much larger tablets or follow the teachings of Chen and use single layer tablets.  
In response, the cited art must be considered for what it teaches as a whole.  The rejection relies on Chen for providing a motivation for limiting the overall size of the nicotine lozenge.  Chen needn’t provide any guidance for arriving at the remaining features of the present claims, because those teachings are disclosed by Lindell and the rejection relies on Lindell to supply these teachings.  
Applicant claims to have discovered that combining a fast disintegrating tablet module with a slower lozenge module is advantageous with respect to taste masking and pleasure provided to the user, while a maximum weight of 0.75 gm was found to facilitated a desired disintegration time.
In response, this argument is not persuasive because Lindell already discloses nicotine lozenges comprising first and second modules combining a fast disintegrating tablet module with a slower lozenge module, and Chen already discloses nicotine lozenges having a maximum weight within the claimed ranges.  Therefore, the nicotine lozenge of Lindell and Chen as combined in the rejection will possess the desirable properties asserted by Applicant, regardless of whether said properties are expressly disclosed by said art.  Examiner respectfully submits that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); /n re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  
Applicant also submits a declaration in support of an argument for unexpected results.  The declaration states that an inventive lozenge comprising 1 mg nicotine provides a faster reduction in the desire to smoke compared to a commercially available conventional lozenge comprising 2 mg nicotine and a monolayer nicotine fully disintegrating tablet comprising 1 mg of nicotine, and provides better craving relief than the conventional lozenge despite comprising only half the nicotine.  
In response, evidence of unexpected results must compare the claimed invention with the closest prior art MPEP 716.02(e).  Here, the closest prior art compositions of record are those exemplified by Lindell, comprising a nicotine tablet comprising a rapidly disintegrating portion and a slowly disintegrating portion, wherein the nicotine is present in both portions.  The declaration does not, however, provide any comparison between an inventive formulation and the Lindell formulations.  Rather, the declaration compares an inventive composition to a monolayer nicotine FDT and a conventional lozenge.  Therefore, the evidence depicted in the declaration cannot establish the presence of unexpected results in view of the cited prior art compositions.  
Additionally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, the declaration tests an inventive formulation comprising specific amounts of ingredients including specific amounts of nicotine and crospovidone superdisintegrant in the second module and specific amounts of mannitol in each module, while the present claims as elected encompass the use of any amounts of nicotine and disintegrant and a broad range of 50% or more for the sugar alcohol, and not limited to any specific disintegrant.  Therefore, the claims are substantially broader than the tested inventive composition, such that the showing of superior results is not commensurate in scope with the claims.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-8, 17-18, 25, 30, 36, 39, 47, 51-53, 69, and 85-86  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/644,182, and in view of Lindell et al. (WO2010044736), Chen et al. (United States Patent Publication 2011/0110880), and/or Wittorff et al. (United States Patent Publication 2018/0140591) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.
The reference claims are not patentably distinct because they recite a water dissolvable nicotine tablet comprising a first compressed FDT module comprising nicotine or salt thereof, an alkaline pH regulating agent, and a disintegrant such as crosslinked PVP, and a second compressed module in the form of a lozenge comprising an acidic pH regulating agent, the composition further comprising a flavor and a sugar alcohol such as mannitol in the first and second modules.  The foregoing ingredients are recited as present in amounts overlapping with the presently claimed ranges.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), such that the difference in particle sizes between the first and second modules as well as the presently recited weights for the composition and individual modules is also considered prima facie obvious.  
 Although the reference claims do not recite that the nicotine is in the form of its bitartrate salt, it would have been prima facie obvious to use nicotine in such a form in light of the teachings of Lindell that said salt is a suitable form of nicotine for use in an oral lozenge for delivery of the nicotine.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/           Examiner, Art Unit 1619                                                                                                                                                                                             

/Patricia Duffy/           Primary Examiner, Art Unit 1645